EXHIBIT 10.1 AMENDMENT NO. 1 TO LETTER-FORM AGREEMENT (PROJECT "A") AMENDMENT NO. 1 TO LETTER-FORM AGREEMENT (PROJECT “A”) AMENDMENT NO. 1 (this “Amendment”) TO LETTER-FORM AGREEMENT (Project “A”) dated February 15, 2007 (the “Agreement”) is entered into as of February 29, 2008 by and between Park Premier Mining Company, a Utah corporation, f/k/a Cummings Mining Company, a/k/a Park Premier Properties; and Park Cummings Mining Company, a Utah corporation, as their respective interests may appear (collectively, “Seller”), and Talisker Realty Limited, a Utah limited liability company (“Buyer”). Recitals The Agreement memorializes Seller’s agreement to sell, and Buyer’s agreement to purchase all right, title and interest in and to approximately 303.1 acres of Seller’s land in Wasatch County, Utah, as described more particularly in Exhibit “A” to the Agreement (the “Sale Property”), upon the terms, conditions, and covenants contained in the Agreement.The parties wish by this Amendment to amend the Agreement to provide for an extension of the Closing Date and an earnest money deposit by Buyer which will be applied to the Purchase Price at Closing. NOW THEREFORE, in consideration of the agreements contained in this Amendment, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: 1.Definitions.
